Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Simon Booth on 05/19/2022.
In the claims, amend the claims as indicated below:
1. (Currently amended) A method comprising:
receiving a request for a data object stored at a data storage system comprising a plurality of storage nodes, the request comprising a key associated with the data object and a request timestamp;
identifying, based on the key and a mapping of keys to storage nodes, a first storage node in the plurality of storage nodes from which to read the data object;
determining that the data object is associated with a transaction comprising at least one operation associated with a second storage node in the plurality of storage nodes, the determining based on an entry for the data object in a key-value table, wherein the entry for the data object includes the key and a transaction identifier that identifies the transaction and a transaction table;

identifying a transaction timestamp based on a query of the transaction table using the transaction identifier;
determining that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
providing the data object when 
7.	(Canceled)
8.	(Currently amended) The method of claim 1, further comprising:
identifying a data object timestamp from the entry for the data object; and
determining that the data object is ready to be read based on a comparison of the marker of the first storage node to the data object timestamp.
9.	(Currently amended) The method of claim 1, further comprising: 
identifying the transaction timestamp based on the query of the transaction table; and
updating a data object timestamp in the entry for the data object with the transaction timestamp.
10.	(Currently amended) A non-transitory computer-readable medium comprising instructions that, when executed by one or more processors, cause a computing device to:
receive a request to perform a transaction to write data to a data storage system comprising a plurality of storage nodes, wherein the transaction comprises at least a first write operation on a first storage node in the plurality of storage nodes and a second write operation on a second storage node in the plurality of storage nodes;
creating, for the first write operation, a first entry in a first key-value table, wherein the first entry includes a transaction identifier that identifies the transaction and a transaction table;
creating, for the second write operation, a second entry in a second key-value table, wherein the second entry includes the transaction identifier; 
third entry includes the transaction identifier; 
performing the first write operation on the first storage node and the second write operation on the second storage node;
in response to a read request to read a data object associated with the data, identify a transaction timestamp by querying the transaction table using the transaction identifier;
determine that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
provide the data object when the data object is ready to be read.

15.	(Currently amended) A distributed storage system comprising:
a plurality of storage nodes; and
at least one front end device including a processor configured to: 
receive a request for a data object from a client device, the request comprising a key associated with the data object, and
identify, based on the key and a mapping of keys to storage nodes, a first storage node in the plurality of storage nodes from which to read the data object; and
wherein the first storage node including a processor in the plurality of storage nodes 



determine that the data object is associated with a transaction comprising at least one operation associated with a second storage node in the plurality of storage nodes, the determining based on an entry for the data object in a key-value table, wherein the entry for the data object includes the key and a transaction identifier that identifies the transaction and a transaction table;
identify a transaction timestamp based on a query of the transaction table using the transaction identifier; 
determine that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
provide the data object when the data object is ready to be read.

16.	(Currently amended) The distributed storage system of claim 15, wherein the first storage node is further configured to:
identify the transaction identifier in the entry for the data object in the key-value table indicating that the data object is associated with the transaction comprising at least one operation associated with the second storage node in the plurality of storage nodes;

wherein the data object is ready to be read based on a status of the at least one operation.
19.	(Currently amended) The distributed storage system of claim 16, wherein the first storage node is further configured to:

update a data object timestamp in the entry for the data object with the transaction timestamp.

Allowable Subject Matter
Claims 1-6, 8-20 are allowed (claim 7 is cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“identifying a transaction timestamp based on a query of the transaction table using the transaction identifier;
determining that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
providing the data object when 

The closest prior art, Lee et al (US 2018/0329967 A1) discloses similar features of storage node identification based on key mapping (figure 10, paragraphs [0085-0086]). However, Lee et al do not explicitly teach:
“identifying a transaction timestamp based on a query of the transaction table using the transaction identifier;
determining that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
providing the data object when 

Another close prior art, Mueller et al (US 2020/0117733 A1), discloses similar features of transaction table containing an identifier and timestamp field. However, Mueller et al do not explicitly teach:
“identifying a transaction timestamp based on a query of the transaction table using the transaction identifier;
determining that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
providing the data object when 

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“identifying a transaction timestamp based on a query of the transaction table using the transaction identifier;
determining that the data object is ready to be read based on a comparison of a marker of the first storage node to the transaction timestamp; and
providing the data object when Prima Facie Case of Obviousness cannot be established.

Claims 10 and 15 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165